MORROW, Presiding Judge.
The offense is robbery by assault; penalty assessed at confinement in the penitentiary for 25 years.
It is charged in the indictment that the appellants took from the person of Oscar Johnson the sum of $2.80 in money.
A plea of not guilty was entered by each of the appellants.
There is before us no statement of the facts heard before the jury.
The proceedings, so far as presented by the record, are regular.
The judgment and sentence take note of the Indeterminate Sentence Law (Vernon’s Anri. C. C. P. art. 775), under the terms of which the appellants are condemned to suffer confinement in the state penitentiar-y for a period of not less than 5, nor more than 25, years.
No error having been perceived or pointed out, the judgment is affirmed.